Exhibit 10.6 METAL TEXTILES CORPORATION SUPPLEMENTAL RETIREMENT AND DEATH BENEFIT PROGRAM (As Amended and Restated) ARTICLE I Purposes The purposes of this Program are to enable Metal Textiles, by providing benefits from executives which supplement existing employee security benefits, (a) to retain in its employ personnel serving in Executive Positions and personnel in lesser positions who hold promise for promotion to Executive Positions; and (b) to enable Metal Textiles to attract to its employ persons of outstanding ability to fill future vacancies in Executive Positions. ARTICLE II Definitions The terms used in this Program shall have the following meanings: 2.1“Board” means the Board of Directors of Metal Textiles Corporation. 2.2“Designated Beneficiary” means the person (which may be a Participant’s estate or a trust created by the Participant) designated by a Participant to receive the Supplemental Death Benefit or the balance of the Supplemental Retirement Benefit payable after the Participant’s death in accordance with the provisions of this Program.The term “Designated Beneficiary” includes the estate of a Participant in the event of the Participant shall have failed to designate a beneficiary under this Program during his lifetime or in the event no such beneficiary shall have survived the Participant 2.3“Early
